FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOLMGEIR BRYNJOLFSSON,                           No. 12-55648

               Plaintiff - Appellant,            D.C. No. 2:11-cv-06775-CAS-
                                                 FFM
  v.

STATE AGENCY LOS ANGELES                         MEMORANDUM*
UNIFIED SCHOOL DISTRICT,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Holmgeir Brynjolfsson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action against the Los Angeles Unified School

District (“LAUSD”) alleging Fourteenth Amendment due process violations. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the

basis of Eleventh Amendment immunity, Cholla Ready Mix, Inc. v. Civish, 382

F.3d 969, 973 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Brynjolffson’s action against LAUSD

on the basis of Eleventh Amendment immunity. See Belanger v. Madera Unified

Sch. Dist., 963 F.2d 248, 251-54 (9th Cir. 1992) (a school district is a “state

agency” for the purposes of the Eleventh Amendment); see also Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh Amendment

immunity applies to states and their agencies or departments “regardless of the

nature of the relief sought”).

      AFFIRMED.




                                           2                                      12-55648